Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2-3, 8, 14, 16, 20 and 25, drawn to a method for identifying a mammalian neural stem cell and/or a mammalian neural progenitor cell comprising detecting expression of integrin alph10 subunit in a neural tissue using an anti-integrin antibody.
Group II, claim(s) 36, 40-42 and 51-52, drawn to an isolated neural stem cell or progenitor cell and an in vitro cell culture of undifferentiated mammalian cells expressing an integrin alpha10 subunit.
III, claim(s) 37 and 39, drawn to a method for manufacturing an isolated population of mammalian cells in vitro which are enriched for neural stem cells and/or neural progenitor cells relative to a reference population.
Group IV, claim(s) 56, 58, 60 and 73, drawn to a method of treating and/or preventing a nervous system disease, disorder, or damage in a subject in need thereof.
Group V, claim(s) 61, drawn to an in vitro method for determining the characteristics of a damaged or diseased area of the CNS in a patient in need thereof.
	
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a method for identifying a mammalian neural stem cell and/or a mammalian neural progenitor cell comprising detecting expression of integrin alpha10 subunit in a neural tissue using an anti-integrin antibody, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Lundgren-Akerlund et al. (US10994022, issued May 4, 2021, filed Feb 16, 2016, priority Feb 16, 2015) as evidenced by Liebelt et al., Stem cells Intl. 2016: article ID:7849890, dx.doi.org/10.1155/20167849890) in view of Lundgren-Akerlund (US9365649, issued Jun 14, 2016 or US8105791,  issued Jan 31, 2012).  Lundgren-Akerlund et al. (US10994022) disclosed a method of detecting glioma, glioblastoma, medulloblastoma st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a method for identifying a mammalian neural stem cell and/or a mammalian neural progenitor cell comprising detecting expression of integrin alph10 subunit in a neural tissue using an 
Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. Second marker: Nestin, PSA-NCAM, GFAP, PDFGRa, SOX-2, CD133 (prominin-1), CD15, CD24, Musashi, EGFR, Doublecortin (DCX), Pax6, FABP7, LeX, Vimentin and GLAST recited in claim 8.
B. Disease: spinal cord injuries (SCI), traumatic brain injuries (TBI), peripheral nerve injuries, stroke, Alzheimer's disease, Parkinson's disease, amyotrophic lateral sclerosis (ALS), Huntington's Disease (HD), multiple sclerosis (MS) and multiple system atrophy, Rett syndrome, schizophrenia, depression, autism spectrum disorders (ASD) and bipolar disorder (BPD), and brain cancer recited in claim 73.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims 

6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If any group from Groups I-V is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of second marker set forth above and as recited in claim 8 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

ii. If Group IV or Group V is elected, Applicant is required under PCT Rule 13.2 to further elect a single disclosed species of disease set forth above and as recited in claim 73 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The following claim(s) are generic: Claims 2, 36-37, 40-42, 56, 58 and 61.

7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because they are different molecules and different diseases. For second markers, each specific species differs with respect to its composition and structures. The cell contents and biological characteristics in different cells are different from each other. Consequently the .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
November 12, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649